70 F.3d 637
315 U.S.App.D.C. 76
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jack W. EDWARDS, Petitioner,v.COMMODITY FUTURES TRADING COMMISSION, Respondent.
No. 94-1488.
United States Court of Appeals, District of Columbia Circuit.
Oct. 18, 1995.

Before:  BUCKLEY, GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from an order of the Commodity Futures Trading Commission and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the petition for review of the Commodity Futures Trading Commission's order filed June 16, 1994, be denied substantially for the reasons stated in the opinion accompanying that order.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.